Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of the level of nutrient medium being set to allow roots of the seedling to be partially immersed. However, size and length of roots may vary, can change depending on the growth of the plant, or vary depending on the type of plant. It is unclear how the level of nutrient medium can be set so that the roots are consistently immersed in the nutrient medium. 
In claim 1, the language of “the plant comprises” implies that the plant is composed of each the subsequently listed items. However, the limitation of “both” implies that the listed items could have been included in the alternative, making it unclear if the applicant is claiming the plant comprises either a first seedling or a second seedling or both first and second seedlings. 
Claim 13 recites the limitation of the main light source emitting light having the same first and second peak wavelengths. However, amended claim parent claim 12 recites that the peak wavelengths are higher than light intensity wavelengths between the wavelengths. It is unclear how the peak wavelengths can be higher in intensity of wavelengths between them if they are the same. 
In claim 18, the language of the claim implies that light is applied to each subsequently listed item. However, the limitation of “both” implies that the listed items could have been included in the alternative, making the claim unclear and rendering it indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites the result of the applied apparatus but does not further limit the structure of said apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14, 16, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al US 2021/0351328.
Regarding claim 12, Goto discloses a plant cultivation light source comprising: a main light source and an auxiliary light source (Goto, ¶0036), wherein the main light source emits light having at least two peak wavelengths, the at least two peak wavelengths falling within a wavelength region absorbed by chlorophyll (in that the wavelengths fall within red and blue ranges), and the main light source is operable to emit light having first color and second color having a predetermined irradiance ratio (Goto, ¶0034-0035) wherein the light emitted from the main light source and the auxiliary light increases content of a phytochemical in the plant (given the device of Goto, the results are inherent), and the phytochemical is ginsenoside; and wherein light intensity at the at least two peak wavelengths are higher than light intensity between the at least two peak wavelengths (Goto, Figure 10).
Regarding claim 14, Goto further the main light source emits red light and blue light (Goto, ¶0243).
Regarding claim 16, Goto further discloses the auxiliary light source emits white light (Goto, ¶0034).
Regarding claim 18, Goto is capable of performing the limitations of the claim, as best understood. 
Regarding claim 19, Goto further discloses the plant cultivation light source emits light having a wavelength of 400 nm to 700 nm (Goto, ¶0036) and the light intensity at about 450nm and 650nm are higher than at wavelengths therebetween (Goto, Figure 10).
Regarding claim 20, Goto further discloses the light emitted from the plant cultivation light source has a light intensity of greater than 27 PPFD(pmol/m2/s) and less than 268 PPFD (Goto, ¶0142).

Allowable Subject Matter
Claims 13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Page 8, paragraph 08 of the applicant’s arguments claim that Goto discloses a “completely different spectrum of light”. However, independent claim 12 of the instant invention does not recite a specific spectrum or wavelength of light. Further, the wavelengths that are disclosed by Goto fall within a wavelength region absorbed by chlorophyll, as previously disclosed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642